Filed 9/18/15 P. v. Heath CA4/1
                      NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                    COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                  DIVISION ONE

                                           STATE OF CALIFORNIA



THE PEOPLE,                                                         D067544

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCN333657-1)

ADAM HEATH,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Michael J.

Popkins, Judge. Affirmed as modified.



         Rex Adam Williams, under appointment by the Court of Appeal, for Defendant

and Appellant.

         Kamala D. Harris, Attorney General, Gerald A. Engler, Chief Assistant Attorney

General, Julie L. Garland, Assistant Attorney General, Charles C. Ragland and

Kimberley A. Donohue, Deputy Attorneys General, for Plaintiff and Respondent.
       Adam Heath pled guilty to multiple drug and firearm-related offenses and evading

police. The court sentenced him to 19 years in prison, which included a consecutive one-

year four-month term on a charge of possessing ammunition and a consecutive three-year

term for a firearm enhancement relating to a transportation of controlled substances

charge. On appeal, Heath contends the trial court violated Penal Code section 6541 by

failing to stay sentence on the possession of ammunition count and the firearm

enhancement to the transportation charge. We conclude that the trial court erred in

failing to stay sentence on the possession of ammunition charge, modify the judgment in

that regard, and affirm the judgment as so modified.

                  FACTUAL AND PROCEDURAL BACKGROUND

       In June 2014, a San Diego County deputy sheriff observed Heath driving his

Dodge Durango through a red light. When the deputy attempted to stop Heath, he sped

off and led law enforcement officers on a 35-mile high-speed chase. During the chase,

Tatiana Nedeljkovic, Heath's sole passenger, threw an unloaded nine-millimeter handgun

out of the Durango's passenger window. The chase ended when Heath crashed his

vehicle and law enforcement officers arrested him.

       At the time of his arrest, Heath was on active probation and had numerous past

convictions for weapons and drug-related offenses. An inventory search of Heath's

vehicle revealed substantial amounts of various controlled substances, drug

paraphernalia, scales, receipts for wire transfers to Mexico totaling approximately



1      All further statutory references are to the Penal Code.
                                             2
$50,000, and tin foil with burn marks. It also had a metal suitcase that contained a loaded

nine-millimeter handgun, ammunition, and paraphernalia for drug sales.

                                       DISCUSSION

                               A. Possession of Ammunition

       Heath contends the trial court erred in not staying the sentence for unlawful

possession of ammunition (count 8) under section 654 because it was part of an

indivisible course of conduct and incidental to his unlawful possession of the firearm as

charged in count 7.

       Section 654 "prohibits multiple punishment for a single physical act that violates

different provisions of law." (People v. Jones (2012) 54 Cal.4th 350, 358; People v.

Sanders (2012) 55 Cal.4th 731, 743-744.) Its protection has been extended to cases in

which there are several offenses committed during "a course of conduct deemed to be

indivisible in time." (People v. Beamon (1973) 8 Cal.3d 625, 639 (Beamon).) "Whether

a course of criminal conduct is divisible and therefore gives rise to more than one

act . . . depends on the intent and objective of the actor. If all of the offenses were

incident to one objective, the defendant may be punished for any one of such offenses but

not for more than one. " (Neal v. State of California (1960) 55 Cal.2d 11, 19.)

       However, if a defendant harbored " ' "multiple criminal objectives" which were

independent of and not merely incidental to each other, he may be punished for each

statutory violation committed in pursuit of each objective, "even though the violations

shared common acts or were parts of an otherwise indivisible course of conduct." ' "

(People v. Kenefick (2009) 170 Cal.App.4th 114, 125; People v. Liu (1996) 46

                                               3
Cal.App.4th 1119, 1135.) The determination that a defendant had multiple criminal

objectives is a factual question for the trial court and its findings will be upheld on appeal

if supported by substantial evidence. (People v. Akins (1997) 56 Cal.App.4th 331, 339.)

       At the time of his arrest, Heath was transporting drugs for sale and carrying

weapons with extra ammunition for protection. His possession of weapons and

ammunition at the same time and for the same purpose triggers the application of section

654. (Beamon, supra, 8 Cal.3d at p. 639; People v. Lopez (2004) 119 Cal.App.4th 132,

138 [possession of loaded firearms did not support separate punishment under § 654 for

possession of firearms and possession of ammunition].)

       The People contend that Heath possessed the spare ammunition to provide it to his

passenger or to trade for other guns. However, this contention is mere speculation as

there is no substantial evidence on the record to support it. (People v. Ramon (2009) 175

Cal.App.4th 843, 851.)

       For these reasons, we conclude the trial court erred in not staying the sentence

imposed on count 8. Accordingly, we modify the judgment to stay the imposition of

sentence as to that count.

                                 B. Firearm Enhancement

       Heath also contends the court violated section 654 when it failed to stay the three-

year firearm enhancement relating to his conviction of transporting a controlled substance

(count 1). He argues that the enhancement was based on the same course of conduct

(unlawful possession of a firearm) that was the basis for a separate count for possession



                                              4
of a firearm by an ex-felon, of which he was also convicted. We disagree that this

violated section 654.

       Section 654 does not apply "when the evidence shows that the defendant arrived at

the scene of [the] primary crime already in possession of the firearm." (People v. Jones

(2002) 103 Cal.App.4th 1139, 1145.) This is because an ex-felon who owns, possesses,

or has custody or control of a firearm commits a felony "the instant [he] in any way has a

firearm within his control." (People v. Ratcliff (1990) 223 Cal.App.3d 1401, 1410

(Ratcliff).) "What the ex-felon does with the weapon later is another separate and distinct

transaction undertaken with an additional intent which necessarily is something more

than the mere intent to possess the proscribed weapon." (Id. at p. 1414.)

       Heath admitted that he purchased one of the firearms and obtained the other in

exchange for drugs before his arrest for transporting controlled substances. Because

Heath acquired and possessed the firearms "distinctly antecedent and separate from the

primary offense," the court's imposition of separate punishment for his possession of a

firearm while a convicted felon and his use of a firearm in connection with transporting

controlled substances does not violate section 654. (People v. Wynn (2010) 184

Cal.App.4th 1210, 1217.)

       The imposition of separate sentence terms is commensurate with Heath's

culpability and is thus consistent with the purposes of section 654. (People v. Latimer

(1993) 5 Cal.4th 1203, 1211.) Punishment for both possession of a firearm by a felon

and for a crime committed while using that firearm helps implement the legislative goal

of discouraging such crimes. (Ratcliff, supra, 223 Cal.App.3d at p. 1409 [recognizing

                                             5
that the danger is greater when the person possessing the concealable firearm has

previously been convicted of a felony]; People v. Ahmed (2011) 53 Cal.4th 156, 160-

162.)

        Substantial evidence supports the trial court's implied finding that Heath possessed

a firearm before transporting the controlled substances and, accordingly, that his intent to

possess a firearm was separate from his intent to transport and sell drugs. Thus, the court

properly imposed separate punishment relating to Heath's possession of a firearm on the

felon-in-possession charge and the firearm enhancement on the transporting controlled

substances charge.

                                      DISPOSITION

        The judgment is modified to stay under section 654, subdivision (a) the sentence

on the possession of ammunition charge (count 8) and is affirmed as so modified. The

superior court is directed to prepare an amended abstract of judgment and forward a

certified copy of the amended abstract to the Department of Corrections and

Rehabilitation.




                                              6
                                                                            PRAGER, J.*
WE CONCUR:



BENKE, Acting P. J.



O'ROURKE, J.




*       Judge of the San Diego Superior Court, assigned by the Chief Justice pursuant to
article VI, section 6 of the California Constitution.
                                            7